COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Alborz Datar V. National Oilwell Varco, L.P.

Appellate case number:    01-15-00541-CV

Trial court case number: 2014-04736

Trial court:              295th District Court of Harris County

Date motion filed:        February 2, 2017

Party filing motion:      Appellant, Alborz Datar

       It is ordered that the motion for en banc reconsideration is     DENIED   GRANTED.


Judge’s signature: /s/ Evelyn V. Keyes
                         Acting Individually     Acting for the Court

En Banc Court consists of: Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, Huddle, and Lloyd


Date: May 16, 2017